Citation Nr: 0740749	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-28 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran failed to report, without explanation, for a 
Travel Board hearing, which was scheduled to be conducted in 
August 2007.  Accordingly, the Board will proceed to a 
decision on this appeal as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2007).  


FINDINGS OF FACT

1.  In an unappealed March 1968 rating decision, service 
connection was denied for a low back disability. 

2.  The evidence associated with the claims file subsequent 
to the March 1968 rating decision does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen a previously denied claim of 
entitlement to service connection for a low back disorder.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in April 2004, prior to its 
initial adjudication of the claim.  Notice of the type of 
evidence necessary to establish a disability rating and 
effective date was not sent to the veteran until March 2006, 
after the initial adjudication.  However, there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
reopening of the service connection claim is not warranted.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

The Board also notes that the Court has recently held that, 
because the terms "new" and "material" in a new and material 
evidence claim have specific, technical meanings that are not 
commonly known to VA claimants, when providing the notice 
required by the VCAA, it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of the 
evidence that must be presented.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Court further held that the duty to 
notify requires that the Secretary look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

Here, the veteran's claim was denied in 1968 because the 
service records did not show any injury to the veteran's back 
during service.  The April 2004 letter explained that the 
claim had been previously denied and that new and material 
evidence was required to reopen the claim.  The letter also 
provided the definition of new and material evidence.  While 
the April 2004 letter did not specifically state the basis 
for the previous denial, and the corresponding type of 
evidence that would be considered new and material, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard, 4 Vet. 
App. at 394.  The veteran stated in his November 2004 notice 
of disagreement that the lack of evidence of an in-service 
injury was because VA had lost his service records, and as 
soon as those records could be recovered, they would 
establish entitlement to the claim.  This statement clearly 
shows that, despite the notice error, the veteran had actual 
knowledge of the reason for the initial denial of his claim, 
and of the evidence necessary to establish entitlement, and 
thus had actual notice of the elements missing from the April 
2004 letter.   

The Board also notes that the veteran's service treatment 
records are not in fact missing or lost as the veteran has 
asserted.  They were associated with the claims folder prior 
to the March 1968 decision and continue to be associated with 
the claims folder.  Moreover, there is no indication that any 
service records are missing.  

The Board also notes that a VA medical opinion and pertinent 
post-service medical records have been obtained.  There is no 
indication that there exists any additional evidence that has 
not been obtained.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  
Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Analysis

At the time of the March 1968 rating action, the evidence of 
record established only that the veteran had a currently 
diagnosed low back strain.  Although the veteran claimed that 
his back was injured in service, the service medical records 
did not show any injury or disease of the low back and did 
show that his low back was found to be normal on examination 
for discharge.  The evidence then of record included no 
competent evidence of a relationship between any in-service 
symptomatology and the veteran's diagnosis of low back 
strain.  The evidence also did not establish any diagnosis 
for which there is a presumption of service connection under 
38 C.F.R. §§ 3.307, 3.309.  

The evidence added to the record since the March 1968 
decision still fails to show an injury or disease in service, 
and fails to establish a medical nexus.  Medical reports 
submitted by the veteran and obtained by the RO all relate to 
the veteran's current (post-service) condition and do not 
address an injury in service or a  nexus to service.  The 
Court has held that medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993).

The private treatment reports contain statements indicating 
that the veteran has complained of symptoms for some time.  
However, these reports appear to be recitations of the 
veteran's statements and not medical findings, and as such 
the Board finds that they are not new and material evidence.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"]; see also Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).

Statements from the veteran, although continuing to report an 
in-service injury, and although presumed to be credible for 
purposes of reopening, cannot be considered new and material 
as to the matter of medical nexus.  Laypersons are capable of 
testifying as to symptoms, but not as to the proper diagnosis 
or date of onset or cause of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Indeed, in Moray 
v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C.A. 5108."

Most significant in the Board's view, the RO obtained a 
medical nexus opinion based on a review of the record in 
January 2006.  The reviewer, a medical professional, found no 
evidence in the service treatment records to support the 
onset of a low back disability, and he concluded that it was 
unlikely that the veteran's current back problem began while 
he was in the military service.  Although this evidence 
relates to an unestablished fact necessary to substantiate 
the claim, it does not raise a reasonable possibility of 
substantiating the claim. 

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the March 1968 
denial of the veteran's claim is not new and material.  
Reopening of the claim is therefore not in order.




ORDER

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for a low 
back disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


